Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the determination of the Board, based on the findings of the arbitrator, that claimant was discharged for misconduct from his position as a mail processor for the United States Postal Service. The record demonstrates that, despite warnings from his supervisor, claimant charged unauthorized overtime. It is well settled that refusal to follow an employer’s reasonable instructions constitutes misconduct sufficient to disqualify a claimant from receiving unemployment insurance benefits.
Cardona, P. J., Mercure, Crew III, White and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.